Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1-6, 9-10, 13-14, 16-17, and 19-20 are original; and claims 7-8, 11-12, 15, and 18 are currently amended.
Response to Amendment
The amendment dated 28 June 2022 has been entered into the record.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art reference Sinapi (US 2021/0163344) discloses a substrate 10 (Fig. 1) including opposed front 1 and back 2 surfaces, wherein the front surface and the back surface each comprise surface structures on each surface (Fig. 1), wherein the front surface and the back surface each have a surface roughness (paras. 39, 47) and the back surface has a gloss value (para. 74), and wherein the surface roughness of the front surface does not equal the surface roughness of the back surface (paras. 39, 74). However, Sinapi does not explicitly disclose that the surface structures on each of the front and back surfaces are randomly oriented and that the first surface has a gloss value. Moreover, there is insufficient motivation to combine prior art reference of record Dillon with Sinapi because, at a minimum, the rough surfaces of Sinapi have a consistent spacing which is required in order to carefully control the haze, clarity and gloss values (see para. 36 of Sinapi). Because the spacing of the rough surfaces and their haze, clarity, and gloss values are carefully controlled in the apparatus disclosed by Sinapi, there is no motivation to apply the disclosure of Dillon because the disposition of the rough surfaces disclosed in Dillon are not controlled and instead are randomly distributed. Hence, independent claim 1 is allowed.
Dependent claims 2-20 are likewise allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871